Citation Nr: 0105074	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a scar on the palm 
of the right hand.  

2.  Entitlement to service connection for residuals of injury 
to the ring and index fingers.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for jungle rot of the 
hands and feet.  

5.  Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
electrical burn scar below the umbilicus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and J.B.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had service from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for residuals 
of injury to the ring and index fingers; scar on the palm of 
the right hand, sleep disorder, and jungle rot of the hands 
and feet will be discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In November 1987, the RO denied entitlement to service 
connection for electrical scar below the umbilicus.  The 
veteran did not file a timely notice of disagreement.  

2.  Evidence submitted subsequent to the November 1987 
decision is not duplicative or cumulative of the evidence 
previously of record and must be considered to fairly 
adjudicate the claim.



CONCLUSION OF LAW

Evidence received since the RO's November 1987 decision is 
new and material; the appellant's claim of service connection 
for electrical scar below the umbilicus is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the RO's November 1987 
decision is as follows:

The service medical records are negative for any findings, 
complaints, or treatment referable to an electrical burn.  
The February 1946 separation examination showed no pertinent 
abnormalities.  

The veteran was accorded a VA examination in December 1965.  
There are no complaints referable to an electrical burn scar 
noted.  

Private medical records dated in 1972 show that the veteran 
received treatment for his low back disability.  

The veteran was accorded a VA examination in September 1987.  
At that time, the veteran reported that he sustained multiple 
burns due to a motor that shorted out.  On examination, a 
small scar just below the umbilicus was noted.  The diagnosis 
was history of electrical burns aboard ship, 1943, with only 
1 minor superficial scar just below the umbilicus, 
asymptomatic.

In November 1987 the RO denied service connection for 
electrical burn scar below the umbilicus.  The veteran did 
not submit a notice of disagreement with the denial of this 
issue within one year of notification thereof.  Evidence 
received since the RO's November 1987 decision is as follows:

Private medical records dated in August 1987 show that the 
veteran received treatment for his bilateral hearing 
impairment.  

VA outpatient treatment records dated in May 1994 show 
treatment for hearing difficulty, otitis, and other issues 
not currently on appeal.  

The veteran was accorded a personal hearing in September 
1995.  At that time, he testified that he came in contact 
with 440 volts of electricity while leaning over a motor in 
the engine room.  He testified that the electrical shock 
resulted in burn wounds.  

In a statement dated in September 1998, the veteran's spouse 
reported that the veteran sustained a scar on his stomach due 
to an electrical shock during service.  

VA examination records dated in September 1998 show the 
results of an audiometric examination.  

In a statement received in July 2000, the veteran's sister 
reported that she recalled reading a letter from the veteran 
to her mother wherein the veteran stated that he had been 
burned by an electrical burn on his stomach.  She reported 
that he later sent pictures to show the family he was all 
right.  

Photocopies of photographs of the veteran while he was in 
service were submitted in July 2000.  The veteran had written 
on the back of one photograph, "[T]he Shock was Bad."

The veteran was accorded a travel board hearing before the 
undersigned in November 2000.  At that time he testified that 
that while taking a shaft reading he slipped on the bilge 
pump and was shocked.  He testified that he was treated in 
sick bay for approximately five to six weeks.  He testified 
that the medical professionals told him that the residual 
ache was possibly scar tissue.  

Criteria

A claimant or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her.  Otherwise, 
that determination becomes final.  38 U.S.C.A. § 7105(b) 
(West 1991); 38 C.F.R. § 20.302 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  Stanton v. Brown, 5 
Vet. App. 563, 566 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Analysis

The veteran seeks to reopen his claim of service connection 
for electrical burn scar below the umbilicus, which the RO 
denied in Noember 1987.  When an appellant seeks to reopen a 
finally denied claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

Service connection for electrical burn scar below the 
umbilicus was denied by the RO in November 1987 on the basis 
that there was no evidence of the event during service.  The 
veteran submitted photos that, by written annotation on the 
back of the photos, reference the electrical shock sustained 
during service.  

The photos are new, in that they are not cumulative or 
redundant of previously submitted evidence and they were not 
considered by the RO when service connection was denied in 
November 1987.  In addition, the annotated photos bear 
directly and substantially on whether the veteran sustained 
an electrical shock during service, and must be considered in 
order to fairly decide the merits of the claim for service 
connection.  The Board finds, therefore, that new and 
material evidence has been submitted, and the claim of 
entitlement to service connection for electrical burn scar 
below the umbilicus is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for electrical burn scar below 
the umbilicus, the claim is reopened.  


REMAND

The appellant has the night to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by, the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

VA has a duty to assist the appellant in the development of 
evidence pertinent to the claim.  This obligation includes 
obtaining a medical opinion when such an opinion is 
"necessary" to make a decision on the claim, meaning that 
the record does not contain sufficient medical evidence for 
VA to make a decision.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, ______ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(d)).   

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

In the instant case the veteran has reported treatment from 
private physicians as well as VA physicians for the claimed 
disabilities.  Records of this treatment have not been 
obtained.  In addition to the duty to secure private 
treatment records described above, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
secure records of treatment reported by a private physician 
in statements submitted to VA.  Massey v. Brown, 7 Vet App 
204 (1994).  Moreover, under Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record." Id. at 613.  See also Veterans Claims Assistance 
Act 2000 supra.  

In the instant case, the record contains little medical 
evidence regarding the veteran's claimed disabilities, 
including jungle rot of hands and feet, sleep disorder, 
functional impairment due to a scar on the palm of the right 
hand, functional impairment of ring and index fingers.  The 
Board finds that VA examinations and medical opinions, based 
on a review of the record, will aid in determining whether 
entitlement to service connection is warranted.

The Board notes that the veteran has alleged treatment for a 
sleep disorder at the VA Medical Center in Dallas in 1978 or 
1979.  There is also of record an admission report for Dallas 
indicating an admitting diagnosis of sleep apnea and 
hospitalization from August 28 to August 30, 1991.  The 
veteran has also reported treatment at the VA Medical Center, 
Big Spring.  Records from the VA Medical Centers have not 
been obtained. 

The veteran has also alleged treatment for a sleep disorder 
at All Saints Episcopal Hospital in Fort Worth in the 1980s.  
The claims folder contains some records from that hospital 
pertaining to treatment in 1972 for an unrelated disability, 
but records of later treatment have not been sought.

The case is REMANDED for the following development:

1.  Pursuant to Kutscherousky v. West, 
the RO should advise the veteran of the 
opportunity to submit additional 
evidence, for example, the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA or non-VA, inpatient or outpatient, 
who may possess additional records 
pertinent to his claims of service 
connection for sleep disorder, jungle 
rot, electrical scar below the umbilicus, 
and impairment of the ring and index 
fingers.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain legible 
copies of those treatment records 
identified by the veteran from those 
sources identified whose records have not 
previously been secured.  

Regardless of the veteran's response to 
the above, the RO should obtain treatment 
records pertaining to the veteran from 
the VA Medical Centers in Dallas and Big 
Spring from 1970 to the present.

Efforts should also be made to obtain 
records of treatment for a sleep disorder 
from All Saints Episcopal Hospital or its 
successor in the 1980s.

2.  The veteran should be afforded an 
appropriate medical examination to 
determine the residuals, if any, of the 
alleged in-service electrical burn and 
injury to the palm of the right hand.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.  

Based on the examination, the examiner 
should document all of the residuals of 
the in-service electrical burn and injury 
to the palm of the right hand.  The 
examiner should provide an opinion on the 
etiology of the veteran's complaints of 
pain, specifically on whether his 
complaints are due to the in-service 
electrical burn.  The examiner should 
also determine whether the residual scars 
are poorly nourished and ulcerated, 
tender and painful on objective 
demonstration, or whether they result in 
any functional limitations.

3.  The veteran should then be afforded 
an appropriate examination, in order to 
determine the nature and etiology of any 
current skin disease.  All indicated 
diagnostic studies and specialized 
examinations should be performed.  In 
order to evaluate the disability in the 
context of its history, the examiner 
should review the veteran's claims folder 
prior to the examination.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
current skin disease is related to the 
veteran's service.  

4.  The RO should then afford the veteran 
appropriate examinations to determine 
whether he currently has a sleep 
disorder.  The examiners should review 
the claims folder prior to completing the 
examination report.  All indicated 
testing should be completed.  The 
examiner should express an opinion as to 
whether the sleeping problem is 
attributable to a diagnosed illness.  If 
so, the examiner should express an 
opinion as to whether the disorder is 
attributable to the veteran's service.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of any disability or functional 
impairment of the ring and index fingers 
of the right hand.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  

6.  After the action herein directed is 
completed, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and thereafter afforded an appropriate 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the outcome of this case.  The veteran need 
take no action until notified otherwise.


		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals



 



